Citation Nr: 0811079	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  00-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1976.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
hepatitis C.

The Board remanded the case in February 2004 and in June 2005 
for further development.  In a September 2006 decision, the 
Board denied the claim.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2008, the Court remanded the decision to 
the Board for consideration of matters raised in a Joint 
Motion for Remand.  


FINDINGS OF FACT

1.  The veteran has provided competent and credible testimony 
of a blood transfusion during active service, even in the 
absence of an official record of such a blood transfusion.  

2.  The veteran also received a tattoo during active service. 

3.  Medical evidence tending to associate the veteran's 
hepatitis C with active service has been submitted.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, hepatitis 
C was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007), VA must notify the 
claimant concerning the evidence necessary to present the 
claim and must assist the claimant in the development of that 
claim.  In this case, the Board is granting in full the 
benefit sought by the claimant.  Accordingly, any error 
committed with respect to either the duty to notify or the 
duty to assist is not prejudicial to the claimant.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The service medical records (SMRs) include a January 1976 
alcohol and drug abuse control program intake record, DA 
(Department of the Army) Form 2985-2R, that notes a history 
of drug use; however, the method of entry in each case was 
either ingestion, snort/sniff, or smoking.  It was 
specifically indicated that the veteran had no intravenous 
use.  A DA Form 4465, ADAPCP Military Client Intake and 
Follow-up Record`, dated January 23, 1976, reflects use of 
amphetamines, opiates, cocaine, hashish, cannabis sativa, 
alcohol, and hallucinogens, but only by means other than by 
needle. 

A January 23, 1976, SMR entry notes amphetamine, hash, and MJ 
use with past use of IV, but now only snorts.  A January 27, 
1976, SMR reflects complaint of and treatment for vomiting.  
A slight amount of blood was seen.  The impression was 
questionable viral gastroenteritis.

A June 1976 separation examination report notes no relevant 
abnormality, except a tattoo on the right shoulder that was 
not noted at entry.

The veteran requested service connection for hepatitis C in 
October 1999.  He reported that in the fall of 1975, he was 
given whole blood for a bleeding ulcer in Germany.  He 
submitted 1999-dated VA outpatient treatment reports 
containing a diagnosis of hepatitis C.  

In a December 1999 hand-written, signed statement, the 
veteran reported that during a field training exercise, he 
became ill after eating his combat rations.  He claimed that 
he was treated at a field tent and then evacuated to the rear 
area where he was given a blood transfusion.  In a February 
2000 signed statement, the veteran added that he was healthy 
prior to active service.  He recalled that he was transfused 
with a bag of type A+ whole blood during active service.  

A June 2000 VA Form 9, Substantive Appeal, indicates that the 
veteran reported that while on a field exercise, he developed 
bleeding ulcers that necessitated a blood transfusion.  He 
recalled that he became very ill during a field exercise and 
was evacuated to the rear where a medical facility started 
him on a regimen of drugs and a whole blood transfusion.  

In January 2001, the veteran testified before an RO hearing 
officer that he has never used intravenous drugs.  He 
recalled that blood work in the early 1990s first indicated a 
reaction to hepatitis viruses.  He testified that his 
physicians felt that active service in the 1970s was a 
possible source of hepatitis virus exposure.  He also 
testified that others have typed or printed some of his 
correspondence to VA and that these persons occasionally 
entered erroneous facts, such as prior reports of a peptic 
ulcer.  

As noted in the introduction, in February 2004, the Board 
remanded the case for an examination and a medical opinion.  

The veteran underwent a VA compensation examination in March 
2004.  The examiner noted that hepatitis C was first 
discovered in the early 1990s.  During the examination, the 
veteran reported a hospitalization during active service 
where he was given fluids intravenously.  He thought that he 
had received blood.  He also recalled getting a tattoo in 
Frankfurt, Germany.  He reported that he is a trained 
radiologist and computerized tomography (CT) technician who 
has worked around intravenous needles for many years.  The 
examiner felt that it was speculative to link hepatitis C to 
active service based on the limited medical records 
available.  Thus, no opinion was offered.  The examiner did 
not supply her or his credentials.  

In March 2004, the veteran reported that he never used 
intravenous drugs, but during service he was exposed to many 
soldiers who did.  He acknowledged getting a tattoo while 
serving in Germany.  

In June 2005, the Board remanded the case for a VA 
examination and opinion to be supplied by a physician with 
appropriate expertise.

In July 2005, the veteran reported that in 1976 there was no 
test for hepatitis C.  He submitted a resume' of credentials 
as a radiologist.  He stated that he obtained his tattoo 
while at basic training at Fort Knox, rather than in Germany.  
He argued that a blood transfusion in Germany was his only 
risk factor for hepatitis C.  

In January 2006, a VA physician (a medical doctor) reviewed 
the claims files and elicited relevant history from the 
veteran.  The physician noted a tattoo during active service, 
a reported blood transfusion during active service, and the 
veteran's denial of any other risk factor for hepatitis C.  
The current diagnoses included hepatitis C with liver 
transplant in 2001.  The physician offered the following:

     In summary, the medical evidence supports his 
current disability claim.  Medical evidence 
supports the occurrence of the disease in military 
service secondary to a blood transfusion and the 
medical evidence supports the nexus between the 
disease and his current disability. ... 
     
     With respect to the requested opinion, it is 
my opinion that his hepatitis C is most likely 
caused by or the result of blood transfusion 
received during military service.  It is my 
opinion that I agree completely with the opinions 
expressed by the March 2004 VA examiner.

In August 2006, the veteran's representative argued that the 
tattoo received during active service is a risk factor for 
hepatitis C. 

The Board denied service connection for hepatitis C in 
September 2006; however, the Court remanded the case in 
January 2008.  A Joint Motion for Remand indicates that the 
Board had not provided adequate reasons and bases for 
rejecting the veteran's lay testimony that he underwent a 
blood transfusion during active service.  The Board's stated 
reason for rejecting the lay testimony was that the SMRs did 
not confirm a blood transfusion.  The parties stipulated that 
this position is inconsistent with case law that prohibits 
rejecting lay evidence simply because it is uncorroborated by 
SMRs, citing Buchanan, Kowalski, and Swann, infra.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit stressed that the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court stressed, "The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran."  

In Schwann v. Brown, 5 Vet. App. 229, 233 (1993), the Court 
stressed that a medical diagnosis "can be no better than the 
facts alleged by appellant."

While not cited in the Joint Motion for Remand, other Court 
cases appear to be related.  In Rowell v Principi, 4 Vet. 
App. 9, 19 (1993), the Court stressed, "Here, the Board must 
do more than simply point to an absence of medical evidence; 
it must offer some basis for finding the lay evidence 
insufficient to establish entitlement to benefits."  In 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), the Court 
stressed that lay evidence alone may be sufficient to place 
the evidence in equipoise and thus, under 38 U.S.C. § 5107(b) 
(formerly § 3007), establish entitlement to benefits).  See 
also Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991).  

In Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), the 
Court stressed that VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  See also 38 C.F.R. § 3.159.

Finally, in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) , the Federal Circuit held that even a lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  

With the above case law in mind, the Board notes that the 
veteran has provided competent and credible evidence of a 
blood transfusion during active service.  The SMRs tend to 
document a tattoo during active service.  The veteran has 
supplied additional relevant and competent evidence of his 
own medical training in the radiology field.  As a licensed 
radiologist, he alleges that he is aware of the hazards of 
contaminated intravenous needles, as his profession requires 
his presence in emergency rooms where bodily fluids tend to 
contaminate the surroundings.  Thus, the Board will consider 
him not as an untrained lay witness, but rather as a credible 
medical professional competent to recognize an intravenous 
blood transfusion.  

Although the SMRs do not reflect a blood transfusion, neither 
do they refute such a claim.  Thus, any remaining doubt over 
this material fact is resolved in the veteran's favor.  The 
Board concludes that it is at least as likely as not that the 
veteran received a blood transfusion during active service, 
as claimed.  

The January 2006 medical nexus opinion is based chiefly on 
the veteran's account of a blood transfusion during active 
service in the 1970s with no other risk factor, although the 
tattoo is apparently also suspect.  The SMRs do contain 
evidence of IV drug use, but other SMRs state that there was 
no IV drug use.  The January 2006 VA medical opinion is very 
persuasive because the physician reviewed the documented 
history and found no inconsistency with facts alleged or 
reported by the veteran.  Because hepatitis C was medically 
unknown in the 1970s, the fact that SMRs from the 1970s do 
not show hepatitis C is of no real consequence.  Likewise, 
the fact that the SMRs are silent for a blood transfusion is 
of no real consequence where the veteran has supplied 
competent and credible evidence of such.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for hepatitis C must therefore be 
granted.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


